DETAILED ACTION
In Applicant’s Response filed 9/22/2020, Applicant has amended claims 1 and 15 and added new claim 24. Claims 2-4, 14, 16-20 and 23 have been cancelled. Currently, claims 1, 5-13, 15, 21-22 and 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Justin Cassell (attorney of record) on 3/16/2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 1 line 6, “the anterior component at which secures” has been changed to ---the anterior component which secures---.
In claim 1 lines 21-22, “the connection” has been changed to ---connection---.
In claim 1 line 24, “the cable” has been changed to ---the at least one cable---.
In claim 1 line 37, “a patient’s chest” has been changed to ---a chest of the patient---.
In claim 13 line 2, “the rotary tensioning device” has been changed to ---the single rotary tensioning device---.
In claim 15 line 1, “wherein at least one retainer” has been changed to ---wherein the at least one retainer---.
In claim 15 line 3, “the point of the peripheral segment located along the vertical centerline.” has been changed to ---the point located along the vertical centerline.---.
In claim 22 lines 1-2, “the rotary tensioning device” has been changed to ---the single rotary tensioning device---.
In claim 24 line 3, “a user” has been changed to ---the patient---. 
 
Allowable Subject Matter
Claims 1, 5-13, 15, 21-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
single rotary tensioning device rotatably mounted on an outer surface of the upper part on the vertical centerline below the central tab and above the peripheral segment of the upper part at a point along the vertical centerline above the tracheal opening, in combination with the other elements in the claims.
The closest prior art of record is Modglin (EP 2886088), which discloses a cervical collar substantially as claimed, but this device does not have a single rotary tensioning device at a point along the vertical centerline above the tracheal opening. The prior art device of Modglin (US 2013/0060179) (hereinafter Modglin ‘179) teaches a cervical collar with a single rotary tensioning device at a point along the vertical centerline, but the tensioning device is located below the tracheal opening, not above it. Additionally, the cervical collars taught in Suarez (US 2013/0281900) and Garth (US 2015/0216708) have a tensioning dial, but the dial is located below the tracheal opening rather than above it, like in Modglin ‘179. Thus, the prior art of record fails to disclose or suggest the subject matter of independent claim 1.
Claims 5-13, 15, 21-22 and 24 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786